Citation Nr: 0313848	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-14 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1956, from August 1957 to July 1961, and from August 
1961 to May 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 
determination by the Buffalo, New York, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  A chronic cervical spine disability was not manifested in 
service; arthritis of the cervical spine was not manifested 
in the first post-service year.

2.  Competent evidence establishes that the veteran's current 
cervical spine disability is unrelated to service or to any 
injury therein.

3.  Competent evidence establishes that the veteran's current 
lumbar spine disability is related to an injury in service.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Service connection for a lumbar spine disability is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran and his 
representative were notified of the VCAA provisions by 
correspondence dated in September 2001 and the claims were 
re-considered under these provisions in a February 2003 
supplemental statement of the case.  The RO has advised the 
veteran of the evidence necessary to substantiate his claims 
by various documents during the course of this appeal.  These 
documents adequately notified him of the evidence necessary 
to substantiate the matters on appeal and of the action to be 
taken by VA.  As the veteran has been kept apprised of what 
he must show to prevail in his claims, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The VCAA provides a revised duty to assist that requires VA 
make reasonable efforts to obtain records not in the custody 
of a federal government department or agency.  See 38 C.F.R. 
§ 3.159.  The Board notes the veteran's service medical 
records and all identified and authorized post-service 
medical records have been obtained.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The veteran underwent VA 
compensation examinations pertinent to his service connection 
claims in February 1998 and March 1999.  The Board finds the 
available medical evidence is sufficient for equitable 
determinations as to the issues on appeal.  

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records show the veteran sustained a thoracic 
vertebra fracture in an airplane accident in March 1960.  An 
April 1967 report noted the veteran had been treated for 
multiple shrapnel fragments to the right lower leg in January 
1967 incurred while fighting hostile forces in Vietnam.  An 
October 1969 X-ray examination of the dorsal and lumbar 
spines revealed a slight anterior wedging to T-12, apparently 
from a previous compression fracture, with well-maintained 
disc spaces and no significant degenerative or hypertrophic 
changes.  The lumbosacral spine was within normal limits.  
Records dated in August 1970 show he complained of lumbar 
pain.  The examiner noted tenderness to the lumbar 
paravertebral area.  The diagnosis was lumbosacral strain.  
An October 1973 report noted he complained of muscle rigidity 
and low back pain after heavy lifting the previous day.  The 
examiner noted the veteran had a history of intermittent 
acute low back pain.  There was evidence of mild muscle 
spasms, but straight leg raise tests were negative and 
neurologic evaluation was within normal limits.  The 
diagnosis was acute lumbosacral strain.  

A March 1974 report noted the veteran complained of neck and 
back pain after playing with his children.  The examiner 
noted limited range of motion to the right lateral neck, but 
that the veteran could touch his chin to his chest.  There 
was point tenderness to the right flank.  The diagnosis was 
muscle strain.  The veteran's March 1974 retirement 
examination revealed a history of vertebra fracture in 1960, 
but an otherwise normal clinical evaluation of the spine and 
musculoskeletal system.  

On VA examination in March 1975 the veteran complained of 
episodes of low back pain approximately once every 3 or 4 
months with marked difficulty in straightening up from the 
bent over position.  He stated the attacks usually occurred 
in the mornings and gradually resolved over 2 to 3 days.  The 
examiner noted the veteran moved about easily and well with a 
normal gait.  He stood straight without a list, but there was 
a very mild increase to the dorsal and lumbar spine curves.  
There was no evidence of tenderness, muscle spasm, or 
deformity to the back.  Dorsolumbar spine movements were 
complete in all directions; however, it was noted he used his 
hands as he straightened up from the forward flexion 
position.  Straight leg raise testing was negative to 80 
degrees.  An X-ray of the lumbar spine was unremarkable.  

Private medical records dated in June and July 1980 included 
diagnoses of recovered low back syndrome.  It was noted the 
veteran reported a history of attacks of low back pain 
beginning in 1967 during active service and the onset of a 
twinge of back pain while playing softball approximately 2 
weeks earlier.  A computed tomography (CT) scan of the lumbar 
spine in July 1980 revealed evidence of osteophyte formation 
to the L4 vertebra and L4 superior and inferior articular 
facets, narrowing of the left L3-4 and L4-5 neural foramen, 
and a posterior osteophyte formation about the L4-5 disc 
space.  In correspondence dated in July 1980 the veteran's 
physician noted the veteran's spinal stenosis was not related 
to his thoracic spine injury during active service.  

On VA examination in November 1980 the veteran complained of 
twinges of pain across the low back area which occurred 
particularly when he stepped incorrectly or made a quick 
move.  The examiner noted the veteran moved about readily, 
easily, and well without apparent difficulty of limitation.  
He stood in good posture with a level pelvis.  The dorsal and 
lumbar curves were rather shallow, but otherwise 
unremarkable.  There was no evidence of tenderness or muscle 
spasm.  Back movements were performed readily and smoothly.  
The diagnoses included old, healed compression fracture of 
the D12 vertebra with anterior wedging and increasing 
lumbosacral strain.  

In October 1997, the veteran raised claims including for neck 
and back injuries incurred as a result of a helicopter crash 
in January or February 1967.  He also stated that a Syracuse 
VA Medical Center examiner in June 1997 had indicated he had 
a probable compressed cervical vertebra that could be the 
result of an injury incurred in the helicopter crash.  

On VA examination in February 1998 the veteran complained of 
back and neck problems.  The diagnoses included status post 
compression fracture of a thoracic vertebral body and a 
negative cervical spine examination.  X-ray examination 
revealed slight osteophyte formation at L2-3, anteriorly, 
moderate degenerative disc disease at L5-S1, and early 
degenerative disc disease at C5-6.

On VA examination in March 1999 the veteran reported injuries 
to his neck and back in a helicopter crash in 1967 and an 
injury to the neck in 1997 with treatment by a private 
physician.  Examination revealed low back range of motion 
with forward flexion to 85 degrees and extension to 30 
degrees.  Straight leg raise testing was negative.  There was 
no evidence of sacroiliac tenderness.  There was forward 
flexion of the cervical spine to 30 degrees and extension to 
30 degrees.  The examiner's assessment was low back pain that 
was service connected by history and neck pain that did not 
appear to be service related.

At his personal hearing in July 2000 the veteran testified 
that he had incurred back and neck injuries in a helicopter 
crash in January 1967, but that he first received treatment 
for a back disorder in September 1967.  He also stated his 
belief that his present cervical spine disorder was incurred 
as a result of the 1967 helicopter accident.  

VA medical records include complaints of neck and low back 
pain.  A December 2000 CT scan of the thoracolumbar spine 
revealed old compression fracture of T12, disc bulging at L3-
L4, L4-L5, and L5-S1, degenerative disc disease with vacuum 
phenomenon at L5-S1, and severe degenerative disc disease 
with facet arthropathy to the lumbar spine at L3 though S1 
and mild neural foraminal stenosis.  A CT scan of the 
cervical spine revealed no fracture or acute bony 
abnormalities, severe degenerative disc disease and facet 
arthropathy at C5 through C7, and marked osteophytic 
impingement to the bilateral neural foramina at C5 through 
C7.  

In March 2001, the veteran submitted copies of service 
department Command Chronology reports dated in January 1967 
describing helicopter accidents as a result of an encounter 
with enemy forces.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be considered service connected.  38 C.F.R. § 3.310.  
When aggravation of a nonservice-connected disability is 
proximately due to or the result of a service-connected 
disorder, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Pertinent case law provides, however, that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Cervical Spine Disorder

Based upon the evidence of record, the Board finds 
entitlement to service connection for a cervical spine 
disorder is not warranted.  As a preliminary matter, the 
Board finds the evidence of record supports the veteran's 
claim that he was involved in a helicopter crash in January 
1967 and that his report of neck pain at that time is 
consistent with the type of injury expected to be incurred as 
a result of this combat-related incident.  The Board finds, 
however, that although the veteran contends his present 
cervical spine disorder is due to injuries incurred during 
combat, the medical evidence of record does not demonstrate a 
relationship between a present disorder and an injury during 
active service.  In fact, it was the opinion of the March 
1999 VA examiner that his neck disorder was not related to 
service.  It is significant to note that the veteran 
complained of neck pain in March 1974, but that the first 
indication of any post-service cervical spine symptoms was 
provided in the veteran's October 1997 claim over 23 years 
after service.  In addition, there is no competent evidence 
demonstrating arthritis of the cervical spine was manifest 
within one year of the veteran's service discharge, so as to 
warrant application of the presumptive provisions of 
38 U.S.C.A. §§ 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309.

While the veteran believes his present cervical spine 
disorder is related to active service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 9); Espiritu, 2 Vet. App. 49.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the service 
connection claim for a cervical spine disability.

Lumbar Spine Disorder

Based upon the evidence of record, the Board finds the 
evidence of record supports the veteran's claim that he was 
involved in a helicopter crash in January 1967 and that his 
report of back pain at that time is consistent with the type 
of injury expected to be incurred as a result of this combat-
related incident.  It was the opinion of the March 1999 VA 
examiner that the veteran's back disorder was related to 
injuries incurred in service.  In addition, the Board finds 
service medical reports and the March 1975 VA examination 
report are indicative of a continuity of symptomatology 
demonstrating the onset of a chronic low back disorder during 
active service.  Therefore, the Board finds entitlement to 
service connection for the veteran's lumbar spine disability 
is warranted.  


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a lumbar spine disorder 
is granted.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

